 



REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (“Agreement”) is entered into as of
November ___, 2006, between Xcorporeal, Inc., a Delaware corporation
(“Company”), and the person named on the signature page to this Agreement
(“Investor”).
     WHEREAS, pursuant to a Stock Purchase Agreement of even date herewith,
incorporated herein by reference, Company is issuing to Investor shares of its
Common Stock, par value $0.0001 (“Shares”); and
     WHEREAS, the Shares are being issued in a private placement without
registration under the Securities Act of 1933, as amended (“Act”), in reliance
on one or more exemptions from the registration requirements under the Act;
     NOW THEREFORE, in consideration of the foregoing recitals and the
respective covenants and representations contained herein, the parties hereto,
intending to be legally bound, agree as follows:
1. Demand Registration
     (a) If Company receives written notice from Investor requesting that
Company file a registration statement under the Act covering the registration of
all of the Shares then owned by Investor, Company will, within thirty (30) days,
prepare and file with the Securities and Exchange Commission (“SEC”) a
registration statement with respect to the Shares, and use its commercially
reasonable efforts to cause the registration statement to become effective, and
prepare and file with the SEC such amendments and supplements to the
registration statement and the prospectus contained therein as may be necessary
to keep the registration statement effective and the registration statement and
prospectus accurate and complete, to the extent necessary to permit the legally
permissible sale or other disposition by Investor.
     (b) If Investor intends to distribute the Shares covered by its request by
means of an underwriting, it will so advise Company as a part of the request
made pursuant to this Section. In such event, the right of Investor to include
its Shares in the registration shall be conditioned upon Investor’s
participation in such underwriting and the inclusion of the Shares in the
underwriting. Company will enter into (together with Investor and the other
shareholders distributing their securities through the underwriting) an
underwriting agreement with the underwriter or underwriters selected by Company
for the underwriting, provided that the underwriting agreement is in customary
form and is reasonably acceptable to Company.
     (c) Notwithstanding the foregoing, if Company furnishes to Investor a
certificate signed by the President of Company stating that in the good faith
judgment of the Board of Directors of Company, it would be detrimental to
Company and its shareholders for the registration statement to be filed and it
is therefore essential to defer the filing of the registration statement,
Company will have the right to defer the filing for a period of not more than
ninety (90) days after receipt of the request of investor; provided, however,
that Company may not utilize this right more than once in any twelve-month
period.

1



--------------------------------------------------------------------------------



 



     (d) Company will not be obligated to prepare, file or to take any action to
effect any registration pursuant to this Section after Company has effected a
prior registration of all Shares requested to be registered pursuant to
Section 1(b) of this Agreement and such registration has been declared or
ordered effective.
     (e) In the event the SEC requiring the Investors to be named as
underwriters in the registration statement, and the Investors do not agree to be
named as underwriters, Company may reduce, on a pro rata basis, the total number
of Shares to be registered on behalf of each Investor. In the event of such
reduction, the Investor shall have an additional demand registration right.
2. Piggyback Registration
     (a) Unless a registration statement has already been filed and remains
effective with respect to the Shares, each time Company determines to file a
registration statement under the Act (other than on Form S-1 solely covering an
employee benefit plan, S-4 or S-8) in connection with the proposed offer and
sale for money of any of its securities, either for its own account or on behalf
of any other security holder, Company will give written notice of its
determination to Investor. Upon the written request of Investor within thirty
(30) days after the receipt of the written notice, Company will cause all Shares
of Investor to be included in the registration statement, to the extent
necessary to permit the legally permissible sale or other disposition by
Investor.
     (b) If the registration is for a public offering involving an underwriting,
Company will so advise Investor as a part of its written notice. In such event,
the right of Investor to registration pursuant to this Section is conditioned
upon Investor’s participation in the underwriting and the inclusion of
Investor’s Shares in the underwriting to the extent provided herein. Investor
will enter into (together with Company and the other shareholders distributing
their securities through the underwriting) an underwriting agreement with the
underwriter or underwriters selected by Company for the underwriting, provided
that the underwriting agreement is in customary form and is reasonably
acceptable to Investor.
     (c) Notwithstanding any other provision of this Section, if the managing
underwriter of an underwritten distribution advises Company and Investor in
writing that in its good faith judgment the number of Shares and the other
securities requested to be registered exceeds the number of Shares and other
securities which can be sold in the offering, then (i) the number of Shares and
other securities so requested to be included in the offering will be reduced to
that number of shares which in the good faith judgment of the managing
underwriter can be sold in the offering (except for shares to be issued by
Company in an offering initiated by Company, which will have priority over the
Shares), and (ii) the reduced number of shares will be allocated among all
participating holders of Common Stock and investor in proportion, as nearly as
practicable, to the respective number of Shares and other securities held by
Investor and other holders at the time of filing the registration statement in
relation to the total number of shares of Common Stock outstanding on a fully
diluted basis. All Shares and other securities which are excluded from the
underwriting by reason of the underwriter’s marketing limitation and all other
Shares not originally requested to be so included will not be included in the
registration and will be withheld from the market by Investor for a period, not
to exceed one hundred eighty

2



--------------------------------------------------------------------------------



 



(180) days, which the managing underwriter reasonably determines is necessary to
effect the underwritten public offering.
3. Registration Procedures. If Company is required by the provisions of this
Agreement to effect the registration of Shares under the Act, Company, at its
expense, will:
     (a) In accordance with the Act and all applicable rules and regulations,
prepare and file with the SEC a registration statement with respect to the
Shares, and use its commercially reasonable efforts to cause the registration
statement to become effective, and prepare and file with the SEC such amendments
and supplements to the registration statement and the prospectus contained
therein as may be necessary to keep the registration statement effective and the
registration statement and prospectus accurate and complete, to the extent
necessary to permit the legally permissible sale or other disposition by
Investor;
     (b) If the offering is to be underwritten in whole or in part, enter into a
customary written underwriting agreement in form and substance reasonably
satisfactory to the managing underwriter of the public offering, Investor and
Company;
     (c) Furnish to Investor and the underwriters of the Shares being registered
such number of copies of the registration statement and each amendment and
supplement thereto, preliminary prospectus, final prospectus and such other
documents as the underwriters and Investor may reasonably request in order to
facilitate the public offering of the securities;
     (d) Use its commercially reasonable efforts to register or qualify the
securities covered by the registration statement under such state securities or
blue sky laws of such jurisdictions as Investor and the underwriters may
reasonably request within thirty (30) days prior to the original filing of the
registration statement, except that Company will not for any purpose be required
to execute a general consent to service of process or to qualify to do business
as a foreign corporation in any jurisdiction where it is not so qualified;
     (e) Notify Investor, promptly after it receives notice thereof, of the date
and time when the registration statement and each post-effective amendment
thereto has become effective or a supplement to any prospectus forming a part of
such registration statement has been filed;
     (f) Notify Investor of any request by the SEC for the amending or
supplementing of the registration statement or prospectus or for additional
information;
     (g) Prepare and file with the SEC, upon the request of Investor, any
amendments or supplements to the registration statement or prospectus which, in
the reasonable opinion of counsel for Investor, is required under the Act or the
rules and regulations of the SEC thereunder in connection with Investor’s
distribution of the Shares;
     (h) Prepare and file with the SEC, and notify Investor of the filing of,
such amendments or supplements to the registration statement or prospectus as
may be necessary to correct any statements or omissions if, at the time when a
prospectus relating to the securities is required to be delivered under the Act,
any event has occurred as the result of which the prospectus or any

3



--------------------------------------------------------------------------------



 



other prospectus as then in effect would include an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading;
     (i) In case Investor or any underwriter for Investor is required to deliver
a prospectus at a time when the prospectus then in circulation is not in
compliance with the Act or the rules and regulations of the SEC, prepare upon
request such amendments or supplements to such registration statement and such
prospectus as may be necessary in order for the prospectus to comply with the
requirements of the Act and such rules and regulations;
     (j) Advise Investor, after it receives notice or obtains knowledge thereof,
of the issuance of any stop order by the SEC suspending the effectiveness of the
registration statement or the initiation or threatening of any proceeding for
that purpose and promptly use its commercially reasonable efforts to prevent the
issuance of any stop order or to obtain its withdrawal if a stop order should be
issued;
     (k) Not file any registration statement or prospectus or any amendment or
supplement to a registration statement or prospectus to which Investor has, at
least five (5) business days prior to filing, reasonably objected on the grounds
that the registration statement or prospectus or amendment or supplement thereto
does not comply in all material respects with the requirements of the Act or the
rules and regulations thereunder. The failure of Investor or its counsel to
review or object to any registration statement or prospectus or any amendment or
supplement to a registration statement or prospectus will not affect the
indemnification rights of Investor or its respective officers, directors,
partners, legal counsel, accountants or controlling persons or any underwriter
or any controlling person of such underwriter under Section 5 hereof;
     (l) Make available for inspection upon request by Investor, a managing
underwriter of a distribution to be effected pursuant to a registration
statement under this Agreement, and any attorney, accountant or other agent
retained by Investor or its underwriter, all pertinent corporate, financial and
other documents and records of Company, and cause Company’s officers, directors
and employees to supply all information reasonably requested by Investor,
underwriter, attorney, accountant or agent in connection with the registration
statement; and
     (m) At the request of Investor, furnish to Investor on the effective date
of the registration statement or, if the registration includes an underwritten
public offering, at the closing provided for in the underwriting agreement,
(i) an opinion dated such date of the counsel representing Company for the
purposes of the registration, addressed to the underwriters, if any, and to
investor, covering such matters with respect to the registration statement, the
prospectus and each amendment or supplement thereto, proceedings under state and
federal securities laws, other matters relating to Company, the securities being
registered and the offer and sale of such securities as are customarily the
subject of opinions of issuer’s counsel provided to underwriters in underwritten
public offerings, and such opinion of counsel will additionally cover such legal
and factual matters with respect to the registration as Investor may reasonably
request, and (ii) letters dated each of such effective date and such closing
date, from the independent certified public accountants of Company, addressed to
the underwriters, if any, and to Investor, stating that they are independent
certified public accountants within the meaning of the Act and dealing

4



--------------------------------------------------------------------------------



 



with such matters as the underwriters may request, or, if the offering is not
underwritten, that in the opinion of such accountants the financial statements
and other financial data of Company included in the registration statement or
the prospectus or any amendment or supplement thereto comply in all material
respects with the applicable accounting requirements of the Act, and
additionally covering such other accounting and financial matters, including
information as to the period ending not more than five (5) business days prior
to the date of such letter with respect to the registration statement and
prospectus, as Investor may reasonably request.
4. Expenses
     (a) With respect to each inclusion of Shares in a registration statement
pursuant to this Agreement, Company will bear all fees, costs and expenses of
and incidental to the registration and the public offering in connection
therewith; provided, however, that Investor will bear its pro rata share of the
underwriting discount and commissions.
     (b) The fees, costs and expenses of registration to be borne as provided in
this Section, include, without limitation, all registration, filing and NASD
fees, printing expenses, fees and disbursements of counsel and accountants for
Company, fees and disbursements of counsel for the underwriter or underwriters
of such securities (if Company and/or selling security shareholders are
otherwise required to bear such fees and disbursements), and all legal fees and
disbursements and other expenses of complying with state securities or blue sky
laws of any jurisdictions in which the securities to be offered are to be
registered or qualified.
5. Indemnification
     (a) Company will indemnify and hold harmless pursuant to the provisions of
this Agreement Investor and each of Investor’s officers, directors, partners,
legal counsel and accountants, and each person who controls Investor within the
meaning of the Act and any underwriter (as defined in the Act) for Investor, and
any person who controls such underwriter within the meaning of the Act, from and
against, and to reimburse Investor, its officers, directors, partners, legal
counsel, accountants and controlling persons and each underwriter and
controlling person of such underwriter with respect to, any and all claims,
actions (actual or threatened), demands, losses, damages, liabilities, costs and
expenses to which Investor, its officers, directors, partners, legal counsel,
accountants or controlling persons or any such underwriter or controlling person
of such underwriter may become subject under the Act or otherwise, insofar as
such claims, actions, demands, losses, damages, liabilities, costs or expenses
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in such registration statement, any prospectus
contained therein, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in light of the circumstances in which they were made; provided,
however, that Company will not be liable in any such case to the extent that any
claim, action, demand, loss, damage, liability, cost or expense is caused by an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with written information furnished by Investor, such
underwriter or such controlling person specifically for use in the preparation
thereof.

5



--------------------------------------------------------------------------------



 



     (b) Investor will indemnify and hold harmless Company, its officers,
directors, legal counsel and accountants, any underwriter and each person who
controls Company or any underwriter within the meaning of the Act, from and
against, and agrees to reimburse Company, its officers, directors, legal
counsel, accountants and controlling persons, any underwriter with respect to,
any and all claims, actions, demands, losses, damages, liabilities, costs or
expenses to which Company, its officers, directors, legal counsel, accountants,
such controlling persons, or any underwriter may become subject under the Act or
otherwise, insofar as such claims, actions, demands, losses, damages,
liabilities, costs or expenses are caused by any untrue or alleged untrue
statement of any material fact contained in such registration statement, any
prospectus contained therein or any amendment or supplement thereto, or are
caused by the omission or the alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, in each
case, to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was so made in reliance
upon and in conformity with written information furnished by Investor
specifically for use in the preparation thereof. Notwithstanding the foregoing,
Investor will not be obligated hereunder to pay more than the net proceeds
realized by it upon its sale of Shares included in such registration statement.
     (c) Promptly after receipt by a party indemnified pursuant to the
provisions of this Section of notice of the commencement of any action involving
the subject matter of the foregoing indemnity provisions, the indemnified party
will, if a claim therefor is to be made against the indemnifying party pursuant
to the provisions of this Section, notify the indemnifying party of the
commencement thereof; but the omission so to notify the indemnifying party will
not relieve it from any liability which it may have to an indemnified party
otherwise than under this Section and will not relieve the indemnifying party
from liability under this Section unless the indemnifying party is prejudiced by
such omission. In case any action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying parties similarly notified, to assume
the defense thereof, with counsel satisfactory to the indemnified party;
provided, however, that if the defendants in any action include both the
indemnified party and the indemnifying party and the indemnified party
reasonably concludes that there may be legal defenses available to it and/or
other indemnified parties which are different from or additional to those
available to the indemnifying party, the indemnified party or parties will have
the right to select separate counsel (in which case the indemnifying party will
not have the right to direct the defense of such action on behalf of the
indemnified party or parties). Upon the permitted assumption by the indemnifying
party of the defense of an action, and approval by the indemnified party of
counsel, the indemnifying party will not be liable to the indemnified party
under this Section for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof (other than reasonable
costs of investigation) unless (i) the indemnified party has employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the next preceding sentence, (ii) the indemnifying party has
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time, (iii) the indemnifying party and its
counsel fail actively and vigorously to pursue the defense of the action or
(iv) the indemnifying party authorizes the employment of counsel for the
indemnified party at the expense of the indemnifying party. No indemnifying
party will be liable to an

6



--------------------------------------------------------------------------------



 



indemnified party for any settlement of any action or claim without the consent
of the indemnifying party, and no indemnifying party may unreasonably withhold
its consent to any such settlement. No indemnifying party will consent to entry
of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
indemnified party of a release from all liability with respect to the claim or
litigation.
     (d) If the indemnification provided for in this Section is held by a court
of competent jurisdiction to be unavailable to a party to be indemnified with
respect to any claims, actions, demands, losses, damages, liabilities, costs or
expenses referred to therein, then each indemnifying party under any such
section, in lieu of indemnifying the indemnified party thereunder, agrees to
contribute to the amount paid or payable by the indemnified party as a result of
the claims, actions, demands, losses, damages, liabilities, costs or expenses in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions which resulted in the claims,
actions, demands, losses, damages, liabilities, costs or expenses, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party will be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Notwithstanding
the foregoing, the amount Investor will be obligated to contribute pursuant to
this section will be limited to an amount equal to the per share public offering
price (less any underwriting discount and commissions) multiplied by the number
of Shares sold by Investor pursuant to the registration statement which gives
rise to such obligation to contribute (less the aggregate amount of any damages
which Investor has otherwise been required to pay in respect of such claim,
action, demand, loss, damage, liability, cost or expense or any substantially
similar claim, action, demand, loss, damage, liability, cost or expense arising
from the sale of such Shares). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) will be entitled to
contribution hereunder from any person who was not guilty of such fraudulent
misrepresentation.
     (e) In addition to its other obligations under this Section, Company agrees
to reimburse any underwriter and Investor pursuant to this Agreement (and each
of the underwriter’s and Investor’s controlling persons, officers, directors,
parties, legal counsel, accountants and underwriters, and controlling persons of
the underwriters) on a monthly basis for all reasonable legal fees and other
expenses incurred in connection with investigating or defending any claim,
action, investigation, inquiry or other proceeding arising out of or based upon
any statement or omission, or any alleged statement or admission, described in
Section 5(a), notwithstanding the possibility that such payments might later be
held to be improper. To the extent that any payment is ultimately held to be
improper, each person receiving such payment will promptly refund it.
6. Restrictions. Shares will only be treated as registrable securities if and so
long as they have not been (a) sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction, or
(b) sold in a transaction exempt from the registration and prospectus delivery
requirements of the Act under Section 4(1) thereof so that all transfer

7



--------------------------------------------------------------------------------



 



restrictions and restrictive legends with respect to such Shares are removed
upon the consummation of such sale and the seller and Investor receive an
opinion of counsel for Company, in form and content reasonably satisfactory to
the seller and buyer and their respective counsel, to the effect that the Shares
in the hands of investor are freely transferable without restriction or
registration under the Act in any public or private transaction.
7. Information. Investor will furnish Company with such information with respect
to Investor and the Shares as Company may from time to time reasonably request
in writing and as may be required by law or by the SEC.
8. Forms. All references in this Agreement to particular forms of registration
statements under the Act are intended to include, and will be deemed to include,
references to all successor forms which are intended to replace, or to apply to
similar transactions as, the forms herein referenced.
9. General
     (a) Counterparts. This Agreement may be executed in counterparts, each of
which will be an original and all of which together will constitute one and the
same instrument.
     (b) Entire Agreement. This Agreement, together with the related written
agreements entered into on the same date, constitutes the entire agreement
between the parties. No representations, agreements or promises have been made
except as expressly set forth herein. This Agreement supersedes any prior
negotiations, understandings or agreements, whether written or oral, and any
contemporaneous oral understandings or agreements.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first set forth above.

              Investor:          
 
                 
 
           
By:
                     
Its:
                     
 
           

                  Company:    
 
                XCORPOREAL, INC.    
 
           
 
  By:        
 
     
 
           Terren S. Peizer    
 
                 Its Chairman    

8